Citation Nr: 1123217	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for right knee sciatic nerve irritation, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  A Notice of Disagreement was received in May 2007, a Statement of the Case was issued in January 2010, and a Substantive Appeal was received in January 2010.  

The Veteran testified at a hearing before the Board in January 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

The May 2007 rating decision also denied entitlement to an increased evaluation for residual scars on the right knee, status post excision of hemangioma, status post neuroma, and status post arthroscopic meniscectomy, as well as entitlement to individual unemployability (TDIU), and the Veteran filed a Notice of Disagreement in May 2007.  However, at the July 2007 DRO Conference Report, the Veteran expressly indicated that he was only appealing the right knee sciatic nerve irritation issue.  Thus, the residual scars on the right knee, status post excision of hemangioma, status post neuroma, and status post arthroscopic meniscectomy issue, as well as the TDIU issue, are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the January 2011 Board hearing, the Veteran testified that he has received treatment at the Fort Howard VA medical center (VAMC).  He also testified that he was treated four times at the VA in 2010.  It does not appear that these records have been obtained.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

At the January 2011 Board hearing, the Veteran testified that he has received treatment from Dr. Y., Dr. S., and at Johns Hopkins.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the Fort Howard VAMC dated from 2005.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Y., Dr. S., and at Johns Hopkins.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  After completion of the foregoing, the RO should readjudicate the claim of entitlement to an increased evaluation for right knee sciatic nerve irritation.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


